DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 6-9, and 20-22 are pending in the application.  Claims 2, 4, 5, and 10-19 have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Crichton on 11/3/21.

The application has been amended as follows: 

IN THE CLAIMS

Amended claim 1 as follows:
1.	A sealant and/or hemostat delivery device, comprising: 

said resorbable support comprising a woven or non-woven fabric or cloth comprising oxidized cellulose, oxidized regenerated cellulose, synthetic absorbable polyesters, poly-dioxanone, poly-caprolactone, lactide, glycolide, poly(lactic-co-glycolic acid), or thereof; 
a non-resorbable scaffold having an attachment zone on said scaffold; wherein said back side of the hemostatic pad is releasably attached to the attachment zone by a rapidly water soluble adhesive material, 
wherein, upon exposure to blood and/or exudates from a wound, the scaffold is configured to release 
wherein said adhesive material has a melting point between about 50°C and about 75°C, 
wherein said scaffold is not a balloon and is not inflatable or deflatable, is configured to expand and wherein said scaffold comprises a barrier layer covering said attachment zone, said barrier layer comprising a coating or a layer of liquid-impervious material.

Allowable Subject Matter
Claims 1, 3, 6-9, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 was amended by the applicant to further require that the scaffold comprises a barrier layer covering the attachment zone and the barrier layer comprising a coating or a layer of liquid-impervious material.  The prior art of record fails to disclose or suggest a scaffold formed of an absorbent, surgically compatible material that is configured to expand upon exposure to bodily fluids, that also includes a barrier layer comprising a coating of liquid-impervious material at an attachment zone where a resorbable hemostatic pad with the features claimed releasably attaches.  Claims 3, 6-9 and 20-22 are dependent on claim 1, thus are also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771       

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771